Citation Nr: 9909269	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  96-47 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to restoration of a 50 percent evaluation for the 
veteran's service connected post-traumatic stress disorder 
(PTSD), for the period from September 1, 1996 to December 9, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel





INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

The veteran's previously service connected PTSD was granted a 
50 percent evaluation by a September 1991 rating decision, 
effective from August 6, 1991.  After the veteran underwent a 
March 1996 VA examination, an April 1996 rating decision 
proposed a reduction of the evaluation for the veteran's 
PTSD, from the then effective 50 percent evaluation to a 30 
percent evaluation.  The veteran's evaluation was 
subsequently reduced to 30 percent by a June 1996 rating 
decision, effective from September 1, 1996.  In July 1996, a 
notice of disagreement was filed as to the June 1996 rating 
decision reduction.  A statement of the case was issued in 
August 1996.  The Board notes that the statement of the case 
characterized the issue as entitlement to an increased 
evaluation for the veteran's PTSD from a 30 percent 
disability evaluation.  The Board notes, however, that the RO 
mischaracterized the issue in that August 1996 statement of 
the case, as the issue was not one of entitlement to an 
increased evaluation.  Instead, the issue was actually one of 
entitlement to restoration of the 50 percent evaluation for 
the veteran's service connected PTSD.  The veteran then 
submitted a substantive appeal in October 1996, arguing 
within his substantive appeal for the restoration of the 50 
percent rating.  Accordingly, the Board finds that the issue 
properly developed for appellate review was one of 
entitlement to restoration of a 50 percent evaluation for the 
veteran's service connected PTSD.

The Board notes that subsequently, the veteran underwent a VA 
examination on December 10, 1997.  After review the report of 
that examination, the RO then, by an April 1998 rating 
decision, granted an increased evaluation for the veteran's 
PTSD to 50 percent, effective from December 10, 1997.  The 
Board finds that this rating decision did effectively restore 
the veteran's original 50 percent disability evaluation for 
his PTSD, but only from the period beginning on December 10, 
1997.  The Board notes that the veteran's 50 percent 
disability evaluation was not restored for the period from 
September 1, 1996 to December 9, 1997.  Accordingly, the 
Board finds that the issue now on appeal is most 
appropriately characterized as one of entitlement to 
restoration of a 50 percent evaluation for the veteran's 
service connected PTSD, for the period from September 1, 1996 
to December 9, 1997.  The appellate issue has been so 
identified on the title page hereinabove.

The Board also notes that the veteran's local representative, 
in December 1998, and his national representative, in January 
1999, have both made arguments seeking an increased 
evaluation for the veteran's PTSD, above the currently 
assigned 50 percent disability evaluation.  The Board notes, 
however, that the issue of entitlement to an increased 
evaluation for PTSD has not been developed for appellate 
review inasmuch as it was not the subject of the veteran's 
notice of disagreement, nor his substantive appeal.  
Accordingly, that issue is not before the Board at this time.  
To the extent that the veteran's representatives have raised 
a new claim seeking an increased evaluation, the matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  In a September 1991 rating action, the veteran's service 
connected PTSD, was assigned a 50 percent disability 
evaluation, effective from August 6, 1991.

3.  By a rating decision of June 1996, a reduction to a 30 
percent disability evaluation, effective from September 1, 
1996, was implemented for the veteran's service-connected 
PTSD.

4.  Medical evidence from 1996 demonstrated that the veteran 
was experiencing recurrent flashbacks and nightmares, that he 
was hyper-vigilant, and that he had difficulty with 
socialization.  

5.  During the period from September 1, 1996 to December 9, 
1997, sustained improvement in the veteran's service-
connected PTSD was not demonstrated to warrant a reduction to 
a 30 percent disability evaluation.


CONCLUSION OF LAW

Restoration of a 50 percent rating is warranted for the 
veteran's service connected PTSD for the period from 
September 1, 1996 to December 9, 1997, inasmuch as the 
reduction of the rating was improper.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.344 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the evidentiary record reveals that service 
connection for the veteran's PTSD was originally granted by a 
May 1987 rating decision, which assigned a 10 percent 
disability evaluation.  A private psychiatric report from a 
D. Skamas, M.D., dated in December 1986, indicated the 
veteran was receiving monthly treatment for PTSD.  VA 
examination in April 1987 indicated the veteran experienced 
nightmares, flashbacks, startle reaction, and intrusive 
memories.  He also preferred being isolated.  It was noted 
that he was employed at the post office but missed eight days 
of work in the prior year due to his PTSD.

A July 1989 rating decision granted an increased evaluation 
of 30 percent for the veteran's PTSD.  That rating was based 
primarily on the veteran's June 1989 VA examination, which 
noted the veteran was continuing to miss about two weeks of 
work a year due to PTSD, and that he was leading a socially 
isolated existence, with no friends, and without sexual 
relations with his wife.  The veteran was also reported as 
obviously depressed, experiencing nightmares, flashbacks, and 
startle reaction.  Records also indicated the veteran was 
continuing his private treatment with Dr. Skamas.

On VA examination in July 1991, it was reported the veteran 
had missed three weeks of work due to PTSD.  Nightmares, 
flashbacks, and startle reaction were again reported, as well 
as chronic insomnia.  The veteran's GAF score was reported as 
55, significantly impaired.  Based on that examination, a 
September 1991 rating decision granted an increased 
evaluation of 50 percent for the veteran's PTSD, which became 
effective on August 6, 1991.

The veteran underwent a VA examination in November 1993.  The 
veteran complained of continuing nightmares, flashbacks, 
insomnia, intrusive memories, startle reaction, and 
alienation from friends and family.  However, his depression 
was described as dissipated for the most part.  The diagnosis 
was that of PTSD, chronic severe.  GAF score was reported as 
60.  It was again noted that the veteran was continuing 
regular private treatment with Dr. Skamas.  Subsequently, a 
December 1993 rating decision continued the 50 percent 
disability evaluation without change.

On VA examination in March 1996, the veteran reported 
recurrent flashbacks and nightmares, with nightmares 
occurring more frequently than flashbacks.  Amongst the 
symptomatology, it was noted the veteran was experiencing 
recurrent flashbacks and nightmares, that he was hyper-
vigilant, and that he had difficulty with socialization; it 
was further indicated that although the veteran was employed, 
he frequently took time off to be by himself.  He was 
diagnosed with PTSD, chronic, with a GAF score of 70.

Based primarily upon the improved GAF score of 70, indicative 
of mild symptoms, reported in the March 1996 VA examination, 
an April 1996 rating decision proposed a reduction of the 
evaluation for the veteran's PTSD to 30 percent.

Dr. Skamas submitted a report in May 1996, in which it was 
reported that lately the veteran felt more nervous, very 
depressed, and discouraged.  It was stated he felt that his 
nervous condition was getting worse and interfering with his 
job.  The veteran reported irritability, nightmares, 
flashbacks, and insomnia.  It was also reported that the 
veteran and his wife did not sleep in the same bed and his 
sexual life was almost nil.  Dr. Skamas concluded that in 
closing, the veteran's disorder did not seemed improved.  The 
veteran remained medicated with Ativan and Doxepin.

The veteran's evaluation was subsequently reduced to 30 
percent by a June 1996 rating decision, effective from 
September 1, 1996.

In November 1996, Dr. Skamas submitted an addendum to his 
earlier report, stating that the veteran looked more 
depressed, tense, and frustrated, and sounded very 
pessimistic and discouraged, and seemed disgusted with 
everything.  He was described as portraying a flat affect, 
and his response to medication was described as not great.

The veteran next underwent VA examination in December 1997.  
On that examination, it was alleged that PTSD symptoms were 
worse.  He reported flashbacks, nightmares, hyper-vigilance, 
an inability to feel anything, extreme irritability, and hate 
towards Asian people.  The examiner noted that the veteran 
seemed quite subdued during the examination and seemed to be 
spending a lot of energy trying to control himself.  It was 
noted that he was being treated with Doxidan and was 
continuing private treatment.  PTSD was diagnosed as chronic 
to moderate and the veteran's GAF score was reported as 55.  
Mississippi Combat Scale was reported as 151, consistent with 
severe PTSD.  Beck Depression Inventory was 38, consistent 
with severe depression.  MMPI of 80 was likely consistent 
with PTSD.

Based on the December 1997 examination, the RO, by an April 
1998 rating decision, granted an increased evaluation for the 
veteran's PTSD to 50 percent, effective from the date of 
examination, December 10, 1997.



II.  Analysis

The veteran and his representative contend, in essence, that 
the veteran is entitled to a restoration of his 50 percent 
evaluation for his service connected PTSD, for the period 
from September 1, 1996 to December 9, 1997.  It is argued 
that the veteran's condition did not improve to warrant the 
reduction and that the 50 percent disability evaluation 
should have remained in effect.

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that he has presented a claim which 
is plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.

In determining the appropriate evaluation for the veteran's 
service connected PTSD, the Board must first point out that 
the veteran's 50 percent disability evaluation was in effect 
from August 6, 1991, until it was reduced effective on 
September 1, 1996.  This period is slightly more than five 
years.  In that regard, the Board notes that in cases in 
which a disability has been rated at a particular level for 
five years or more, reduction of the evaluation requires 
special analysis under 38 C.F.R. § 3.344.  The provisions of 
38 C.F.R. § 3.344(a) state that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  38 C.F.R. 
§ 3.344 also provides that ratings on account of diseases 
subject to temporary or episodic improvement, for example, 
psychoneurotic reaction, will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344(a).

The United States Court of Veterans Appeals (Court) has 
discussed the applicability of 38 C.F.R. § 3.344, and has 
emphasized that when the issue is whether the RO was 
justified in reducing a veteran's rating, the Board is 
required to establish, by a preponderance of the evidence and 
in compliance with 38 C.F.R. § 3.344(a), that a rating 
reduction is warranted.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, it does not appear that the provisions of 
38 C.F.R. § 3.344(a) have been met.  Although the veteran did 
undergo VA examination in November 1993, that examination did 
not indicate any significant change in his disorder.  Under 
the provisions of 38 C.F.R. § 3.344, after the veteran was 
examined in March 1996 and that examination indicated some 
improvement in his condition, the RO should have scheduled 
the veteran for another examination to verify that 
improvement.  The Board notes, however, that the veteran did 
not undergo another examination until December 1997.  The 
Board further notes that after the December 1997 examination, 
the RO returned the veteran's disability evaluation to 50 
percent which highlights the transient and temporary nature 
of any improvement in the veteran's PTSD.

The Board also focuses on the underlying premise of 38 C.F.R. 
§ 3.344, namely to produce stability in disability 
evaluations, coupled with the requirement to show sustained 
improvement by a preponderance of the evidence to support a 
reduction.  Applying the criteria of 38 C.F.R. § 3.344 to 
this case, the Board is unable to conclude that the reduction 
in the veteran's case was proper, as there was no showing of 
sustained improvement in his disorder.  Specifically, the 
Board notes that the March 1996 VA examination of the veteran 
did indicate an improved GAF score of 70, indicative of mild 
symptoms.  Nonetheless, the remainder of the March 1996 VA 
examination, as well as the May 1996 report from Dr. Skamas, 
indicated that the veteran was experiencing recurrent 
flashbacks and nightmares, that he was hyper-vigilant, and 
that he had difficulty with socialization; it was further 
indicated that although the veteran was employed, he 
frequently took time off to be by himself, and although the 
veteran was married, his marital relationship was described 
as poor.  Thus, by looking beyond the GAF score to the 
description of symptomatology noted in the medical records, 
the Board finds that the veteran's condition had not 
significantly improved from prior medical evaluations that 
had warranted a 50 percent disability evaluation.

In conclusion, review of the record clearly establishes that 
the veteran's condition is seemingly subject to temporary 
improvements and recurrences, as indicated by a series of 
fluctuating GAF scores on examination.  The Board recognizes 
that upon review of the record, it appears that the veteran's 
symptomatology and apparent degree of social inadaptability 
fluctuated to a degree from time to time.  Nonetheless, while 
the veteran's condition was apparently somewhat improved on 
VA examination in March 1996, this single examination finding 
did not support a finding of sustained improvement.

Overall, the Board concludes that the pertinent evidence of 
record does not establish sustained improvement in the 
veteran's status by a preponderance of the evidence, during 
the period from September 1, 1996 to December 9, 1997.  See 
Kitchens v. Brown; and Brown v. Brown, id.  Therefore, the VA 
has not met its burden of proof in reducing the veteran's 
PTSD evaluation from 50 percent.  Accordingly, restoration of 
the 50 percent evaluation for his service-connected PTSD for 
the period from September 1, 1996 to December 9, 1997 is 
appropriate.


ORDER

Restoration of a 50 percent rating for the veteran's PTSD for 
the period from September 1, 1996 to December 9, 1997 is 
granted, subject to regulations governing awards of monetary 
benefits.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

